Order entered June 10, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01225-CV

                               JANOS FARKAS, Appellant

                                             V.

   AURORA LOAN SERVICES, LLC, AURORA BANK FSB. FEDERAL NATIONAL
            BANK ASSOCIATION, JINNI GONZALEZ, Appellees

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-02053

                                         ORDER
       Before the Court is appellant’s June 7, 2016 unopposed motion for extension of time to

file appellant’s reply brief. Appellant’s motion is GRANTED. Appellant’s reply brief shall be

filed within THIRTY DAYS of the date of this order.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE